                         UNITED STATES BANKRUPCTY COURT
                                DISTRICT OF MAINE


 U.S. Bank Trust, N.A.

 Plaintiff

 v.

 Karen Lisa Vincent

      Defendant and Counterclaim Plaintiff                  Case No. 21-00201

 v.

 U.S. Bank Trust, N.A.,
 Caliber Home Loans, Inc.,
 John A. Doonan, and
 Reneau J. Longoria

      Counterclaim Defendants
                   CONSENTED ORDER ON EMERGENCY MOTION
               OF DEFENDANT/COUNTERCLAIM PLAINTIFF VINCENT
                          TO CONTINUE STATUS HEARING

        Defendant and Counterclaim Plaintiff Vincent has moved to continue the Status

Conference set for September 14, 2021, on the grounds that her counsel did not receive notice of

said conference until September 10, 2021, and has long standing plans to be out of the country

on vacation during the week of September 12, 2021. Counsel for U. Bank Trust, N.A. and

Caliber Home Loans, Inc., as well as Attorney Longoria and Attorney Doonan have consented to

the motion

       IT IS HEREBY ORDERED that the status conference set for September 14, 2021, is

hereby continued to September 28, 2021 at 9:00 a.m.

DATED: September 13, 2021            /s/ Peter G. Cary
                                     _____________________________________
                                      Judge Peter G. Cary
                                      United States Bankruptcy Court



                                               1
